Case 8:19-bk-11546-ES             Doc 129 Filed 01/21/20 Entered 01/21/20 10:25:45         Desc
                                   Main Document     Page 1 of 6


  1   Thomas J. Polis, Esq., SBN 119326
      POLIS & ASSOCIATES, APLC
  2   19800 MacArthur Boulevard, Suite 1000
      Irvine, California 92612
  3   Tel: (949) 862-0040
      Fax: (949) 862-0041
  4   Email: tom@polis-law.com

  5   Special Litigation Counsel for
      Richard A. Marshack, Chapter 7 Trustee
  6

  7
                                     UNITED STATES BANKRUPTCY COURT
  8
                      CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
  9
       In re                                           )   Case No.: 8:19-bk-11546-ES
 10
                                                       )
       Joseph Ra,                                      )   Chapter 7
 11
                                                       )
                                             Debtor.   )   CHAPTER 7 TRUSTEE’S HOLOGRAPHIC
 12
                                                       )   SIGNATURE TO HIS DECLARATION RE:
                                                       )   MOTION FOR CONTEMPT AND ORDER TO
 13
                                                       )   SHOW CAUSE (ECF NO. 127)
                                                       )
 14
                                                       )   Hearing:
                                                       )   Date:    To Be Set By Court
 15
                                                       )   Time:
                                                       )   Ctrm:    5A, Fifth Floor
 16
                                                       )   Place: US Bankruptcy Court
                                                       )            411 W. Fourth Street
 17
                                                       )            Santa Ana, CA 92701
                                                       )
 18
                                                       )
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

      DecMarshackOSC 012120.wpd
Case 8:19-bk-11546-ES            Doc 129 Filed 01/21/20 Entered 01/21/20 10:25:45          Desc
                                  Main Document     Page 2 of 6


  1                                    DECLARATION OF RICHARD A. MARSHACK

  2             I, Richard A. Marshack, declare as follows:

  3             1.       I am the permanent Chapter 7 Trustee of the bankruptcy estate of In re Joseph

  4    Ra, Case No. 8:19-bk-11546-ES, pending in the above-captioned court. I make this declaration

  5    in support of my Motion for Order to Show Cause Why Deponents Should Not Be Held In

  6    Contempt. If compelled to do so, I could competently testify to the following on my own

  7    personal knowledge, information and belief.

  8             2.       On April 12, 2019, the Debtor and Alleged Contemnor, Joseph Ra filed the

  9    above-captioned Chapter 7 bankruptcy case. Initially I was appointed the Interim, then the

 10    Permanent Chapter 7 Trustee to administer the Debtor’s bankruptcy estate.

 11             3.       On October 29, 2019, this Court entered its Order re: Pursuant to Federal Rules

 12    of Bankruptcy Procedure 2004 and 9016 for Examinations of Joseph Ra, Darren Michael

 13    Richie, Christopher Lee, Jong Hea Ra, Viken Chelebian and David Spreen (all collectively

 14    “Alleged Contemnors” herein) and for Production of Documents (ECF No. 70, a copy is filed

 15    concurrently herewith Movant’s Request for Judicial Notice). As detailed in the November 2019

 16    Order re: Rule 2004, the Alleged Contemnors were required to produce documents on

 17    November 14, 2019 and appear for their examinations at various times during the week of

 18    November 18, 2019. As detailed herein, other than a perfunctory meeting with Alleged

 19    Contemnor David Spreen, none of the Alleged Contemnors produced any documents nor

 20    appeared for their Rule 2004 Examinations.

 21             4.       On November 8, 2019, the Court entered the Order Granting my Application for

 22    Employment of Special Litigation Counsel, thereby expressly allowing Polis & Associates to

 23    represent me and my efforts to investigate the bankruptcy estate’s claims to deny the

 24    Debtor/Alleged Contemnor, Joseph Ra’s discharge under Section 727 of the Bankruptcy Code.

 25             5.       On November 13, 2019, the Court entered the Amended Order re: Pursuant to

 26    Federal Rules of Bankruptcy Procedure 2004 and 9016 for Examinations of: Joseph Ra, Darren

 27    Michael Richie, Christopher Lee, Jong Hea Ra, Viken Chelebian and David Spreen and for

 28    Production of Documents (ECF No. 83, a copy is filed concurrently herewith Movant’s Request


      OSCRaLeeCheleSpreen 011620.wpd                                                                 10
Case 8:19-bk-11546-ES            Doc 129 Filed 01/21/20 Entered 01/21/20 10:25:45                            Desc
                                  Main Document     Page 3 of 6


  1    for Judicial Notice). The Amended Rule 2004 Order incorporated the Court’s prior Rule 2004

  2    Order (ECF No. 70) and added a provision allowing the use of a videographer and authorizing

  3    a representative of the Internal Revenue Service to appear and participate in the Rule 2004

  4    Examination process.

  5             6.       Despite the clear language of the Court’s Rule 2004 Orders (ECF Nos. 70 and

  6    83), requiring the documents to be produced on November 14, 2019, and the examinations to

  7    occur during the week of November 18, 2019, except for a minor attempt to comply by Alleged

  8    Contemnor, David Spreen, none of the Alleged Contemnors produced one piece of paper nor

  9    appeared for their scheduled Rule 2004 Examinations.

 10             7.       After the Thanksgiving Holiday, my counsel contacted the Alleged Contemnors

 11    various counsels to inquire whether the Alleged Contemnors/Deponents will finally comply with

 12    the Court’s prior Orders (ECF Nos. 70 and 83), and produce the itemized documents and

 13    appear for their Rule 2004 Examinations. Consequently, the Alleged Contemnors, each

 14    through their counsel agreed to reschedule their previously ordered document production and

 15    Rule 2004 Examinations.

 16             8.       On December 12, 2019 and December 16, 2019, the Court entered various

 17    orders approving stipulations between myself and the Alleged Contemnors, all through their

 18    counsels, to produce the previously ordered documents and appear for their Rule 2004

 19    Examinations. (See, ECF Nos. 102, 108 and 109, a copy of each is filed concurrently herewith

 20    Movant’s Request for Judicial Notice). Essentially, the December 2019 Rule 2004 Orders and

 21    Stipulations provided that the previously ordered documents would be produced on January 8,

 22    2020 and January 10, 2020 and the previously ordered Rule 2004 Examinations would occur

 23    during the week of January 13, 2020.

 24             9.       As could have been expected, despite the December 2019 Stipulations and

 25    Orders, not one of the Alleged Contemnors produced any of the previously ordered documents

 26    nor appeared at any of their ordered Rule 2004 Examinations.2

 27
                2
                 Pursuant to an informal agreement with the Deponent, Darren Richie, his Rule 2004 Examination was cancelled,
 28
       but without prejudice to be renewed in the future.



      OSCRaLeeCheleSpreen 011620.wpd                                                                                      11
Case 8:19-bk-11546-ES            Doc 129 Filed 01/21/20 Entered 01/21/20 10:25:45             Desc
                                  Main Document     Page 4 of 6


  1             10.      On January 7, 2020, (a day before the Court ordered Document Production),

  2    counsel for the Alleged Contemnors, Christopher Lee and Viken Chelebian, sent an email

  3    saying his clients would not comply.

  4             11.      On January 10, 2020, (the dame date as Alleged Contemnors, Joseph Ra and

  5    his mother, John Hea Ra were ordered to produce documents), their counsel said they would

  6    not comply and produce documents nor participate in their upcoming Rule 2004 Examinations.

  7             12.      I desperately need to examine all of the Alleged Contemnors and review all of the

  8    Court ordered documents to properly analyze the viability of pursuing the estate’s claims under

  9    Section 727 of the bankruptcy Code against Debtor/Alleged Contemnor, Joseph Ra. Presently,

 10    my deadline to file the Objection to Discharge Complaint is February 21, 2020, however, due

 11    to the repeated and blatant disregard for the Court’s Orders re: Rule 2004 involving the Alleged

 12    Contemnors, now I will be forced to incur additional legal fees and costs moving the Court to

 13    further extend the Section 727 Complaint deadline.

 14             13.      I desperately need to examine all of the Alleged Contemnors and review all of the

 15    Court ordered documents to properly analyze the viability of pursuing the estate’s claims under

 16    Section 727 of the Bankruptcy Code against Debtor/Alleged Contemnor, Joseph Ra.

 17             14.      My Special Litigation Counsel has incurred fees and costs exceeding $7,600 due

 18    exclusively to the Alleged Contemnors blatant and repeated disregard for the Court’s orders.

 19             I declare under the penalty of perjury of the laws of the United States that all my factual

 20    statements herein are true and correct.

 21             Executed on this ______ day of January, 2020 in Irvine, California.

 22

 23                                                                  ____________________
                                                                     Richard A. Marshack
 24

 25

 26

 27

 28


      OSCRaLeeCheleSpreen 011620.wpd                                                                    12
        Case 8:19-bk-11546-ES                 Doc 129 Filed 01/21/20 Entered 01/21/20 10:25:45                           Desc
                                               Main Document     Page 5 of 6




                                    PROOF OF SERVICE OF DOCUMENT
     I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                                      POLIS & ASSOCIATES
                                                 A Professional Law Corporation
                                              19800 MacArthur Boulevard, Suite 1000
                                                  Irvine, California 92612-2433

A true and correct copy of the foregoing document described CHAPTER 7 TRUSTEE’S HOLOGRAPHIC SIGNATURE TO
HIS DECLARATION RE: MOTION FOR CONTEMPT AND ORDER TO SHOW CAUSE (ECF NO. 127) will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner indicated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) – Pursuant to controlling General Order(s)
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On January 21, 2020, I
checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following person(s) are on
the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




See attached


                                                                        G        Service information continued on attached page
2. SERVED BY U.S. MAIL:
On January 21, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or adversary
proceeding by placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class, postage prepaid,
addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24
hours after the document is filed.


Hon. Erithe A. Smith, US Bankruptcy Court, Santa Ana Division,411 West Fourth St, Suite 5040, Santa Ana, CA 92701-4500
Todd Fuson, Esq., Law Offices of Todd A. Fuson, 4508A Atlantic Ave., Suite 171, Long Beach, CA 90807
Todd Fuson, Esq., David Kim & Associates, 3731 Wilshire Blvd., Suite 910, Los Angeles, CA 90010


                                                                         G        Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on              , I served the following persons and/or entities
by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission
and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on the judge will be completed no later
than 24 hours after the document is filed.




                                                                         G        Service information continued on attached page

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.

     January 21, 2020                          Cristina L. Allen                           /s/ Cristina L. Allen
        Date                                    Type Name                                   Signature


                  DecMarshackOSC 012120.wpd
      Case 8:19-bk-11546-ES               Doc 129 Filed 01/21/20 Entered 01/21/20 10:25:45     Desc
                                           Main Document     Page 6 of 6




                               ATTACHMENT TO PROOF OF SERVICE



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”) –


Christopher Barry , jenny@rbblawgroup.com;jeanette@rbblawgroup.com; richard@rbblawgroup.com;
laura@rbblawgroup.com; lilia@rbblawgroup.com; liz@rbblawgroup.com; tsolik@rbblawgroup.com;
stephanie@rbblawgroup.com
Christopher Barry hawk@rbblawgroup.com, jenny@rbblawgroup.com; jeanette@rbblawgroup.com;
richard@rbblawgroup.com; laura@rbblawgroup.com; lilia@rbblawgroup.com; liz@rbblawgroup.com;
tsolik@rbblawgroup.com;stephanie@rbblawgroup.com
Jaenam J Coe coelaw@gmail.com
Sara Colon sara@bnsklaw.com, ethan@bnsklaw.com
Vincent V Frounjian vvf.law@gmail.com
David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
Steven T Gubner sgubner@bg.law, ecf@bg.law
Bret D Lewis Bretlewis@aol.com, bdlawyager@gmail.com
Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
Rejoy Nalkara rejoy.nalkara@americaninfosource.com
Katie M Parker ecfcacb@aldridgepite.com, KParker@ecf.courtdrive.com
Michael G Spector mgspector@aol.com, mgslawoffice@aol.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
Michael D Vanlochem janguiano@vandc.net




              DecMarshackOSC 012120.wpd
